Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 was filed after the mailing date of the application on 08/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of species of Group 1 (which correspond to claims 1-10, 19-20) in the reply filed on 11/23/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 9-10, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brian (WIPO Publication WO 2018/087563).
Regarding claim 1, Brian teaches the limitations in Figures 1 and 2A. Specifically, Brian teaches the limitation "A cryoablation tool, comprising a shaft having a proximal end, a distal end, a shaft wall extending between the proximal end and the distal end, the shaft wall having an outer surface and an inner surface and a gap defined there between that forms a chamber” in Figure 2A, with the gap/chamber described being element 105. Brian teaches the limitation “the shaft wall being gas permeable, a shaft lumen bounded by the inner surface of the shaft wall, and a cryogen supply conduit housed within the shaft lumen” in Figure 2A, with the shaft wall including exhaust conduit 114. As described in page 9, lines 6-9, which states “The delivery conduit 113, the exhaust conduit 114, and the insulating conduit 1 15 are composed of material that is rigid but flexible. For example, the delivery conduit 113 may be composed of stainless steel, and the exhaust conduit 114 may be composed of polyamide.” Polyamide has a nonzero gas permeability constant, and thus encompasses the limitation of being gas permeable under broadest reasonable interpretation. Brian teaches the limitation “the cryogen supply conduit configured to carry a cryogen from a cryogen source to a distal portion of the cryoablation tool, wherein the shaft lumen provides a return flow passage configured to carry the cryogen away from the distal end of the cryoablation tool,” is also taught by exhaust conduit 114 in Figure 2A. Brian teaches the remaining limitation “the chamber has a proximal opening connectable to a vacuum source, the proximal opening establishes vacuum communication between the chamber and the vacuum source, and the chamber has a chamber fluid pressure therein, the chamber fluid pressure being regulatable via the vacuum source” in Figure 1, where vacuum source 104, connects to proximal end of chamber at connector 109 (and first end 103A, which is the first proximal end of endoscopic cryoablation catheter). This is further taught on page 3, lines 24-25, which states “The vacuum source may be connected to or in communication with the endoscopic cryoablation catheter, for example by or via an exhaust line”. 
Regarding claim 2, the limitations of claim 1 are taught as described above. The limitations of claim 2 are taught by Figure 2A. 
Regarding claim 3, the limitations of claim 2 are taught as described above. The limitations of claim 3 are taught in Figure 2B. 
Regarding claim 6, the limitations of claim 1 are taught as described above. In Figure 2A, Brian teaches the limitation “comprising one or more support elements configured to prevent collapse of the chamber when gas is withdrawn from the chamber.”, with the spacers 116 and 119. This is further taught by Brian on page 8, lines 7-10, which states “The exhaust conduit 114 may contain spacers 116, which support the walls of the conduit to prevent collapse when the cryoablation apparatus 100 is in use. The spacers 1 16 may be provided along the entire length of the exhaust line 114, and may be any shape so long as the passage of cryogenic fluid is not occluded”.
Regarding claim 7, the limitations of claim 1 are taught as described above. Brian teaches the limitation “wherein an outer diameter of the outer surface of the shaft wall is less than about 5 mm” on page 7, lines 24-26, stating “The diameter of the endoscopic cryoablation catheter 103 at the second end 103B is between 1 mm and 5mm, preferably between 1 mm and 3mm.”. As seen in Figure 2A, the diameter at 103B is the same as the diameter of 114, the shaft wall. The range of 1mm to 5mm falls within the range of less than 5 mm and thus encompasses the limitation. 
Regarding claim 9, the limitations of claim 1 are taught as described above. Brian teaches the limitation “wherein when a vacuum is actively drawn in the chamber, at least a portion of the chamber forms a thermally insulated region that provides thermal insulation around the shaft lumen” on page 8, lines 27-31, which states “The sheath 112 encases the insulating conduit 1 15, which provides a region of insulation to the endoscopic cryoablation catheter 103. Advantageously, the sheath 1 12 and the insulating conduit 1 15 prevent injury to the surrounding tissue not intended to be contacted with parts of the cryogenic temperatures. The sheath 112 and the insulating conduit 115 also provide insulation along the endoscopic path”. 
Regarding claim 10, the limitations of claim 1 are taught as described above. Brian teaches the limitation “further comprising a sheath disposed over the shaft, the sheath and the shaft being displaceable relative to one another such that a distal end of the shaft is extendable beyond the sheath and retractable into the sheath” on page 12, lines 10-14, stating “"Advantageously, movable sheaths may also be incorporated into the cyroablation apparatus 100 which the operator can move longitudinally up and down the endoscopic cryoablation catheter 103 to cover and uncover the cryoablation zone 108, 208, 308. This acts to prevent damage to the endoscopic apparatus being used in combination with the apparatus.”
Regarding claims 19 and 20, the limitation “A cryoablation system, comprising an endoscope having a workable channel” is taught by Brian on page 14, lines 21-23, stating “The cryoablation apparatus 100 is intended to be integrated or compatible with endoscopic instrumentation for the selective destruction of tumours and unwanted tissue in the treatment of pancreatic cancer”. Outside of this limitation, there is no new material or limitations presented in these claims that have not been recited and taught by Brian as described above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brian (WIPO Publication WO 2018/087563). 
Regarding claim 4, the limitations of claim 1 are taught as described above. While Brian does not explicitly teach “cryogen carried in the shaft lumen permeates through the shaft wall”, the shaft wall is comprised of polyamide, a material with a nonzero gas permeability constant. With the use of polyamide, cryogen is capable of permeating through the shaft wall to increase the chamber fluid pressure, especially when considering exhausted cryogen in the exhaust lumen will be warmer in comparison to the supply cryogen. The second law of thermodynamics states that heat flows naturally from an object (or fluid) at a higher temperature to an object (or fluid) at a lower temperature, so long as there is no other acting force. In the event the vacuum source is being used, this would not occur, and thus the limitation “wherein the gas permeable shaft wall is configured such that cryogen carried in the shaft lumen permeates through the shaft wall into the chamber to increase the chamber fluid pressure unless the chamber fluid pressure is regulated via the vacuum source” is taught under BRI. 
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brian (WIPO Publication WO 2018/087563) in view of Fourkas (US Patent Publication 2008/0312644). 
	Regarding claim 5, the limitations of claim 1 are taught as described above. While Brian does not explicitly teach “gases from the air surrounding the outside of the shaft permeates through the shaft wall”, as stated above, the shaft wall is comprised of polyamide, a material with nonzero gas permeability constant. With the use of polyamide, it is possible for gas from the air to enter the shaft through the shaft wall when exposed to the air. Fourkas teaches in paragraph [0006] “The apertures may be substantially uniform in size, or if needed in order to compensate for pressure losses within the supply lumen,”, where the apertures are also configured to allow for gas to permeate the shaft wall and chamber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include apertures or pores that allow for air to enter the shaft as taught in Fourkas. As stated in Fourkas, doing so allows for pressure losses to compensated for throughout the use of the device. Fourkas, Brian, and the claimed invention are all considered analogous pieces of art because they are in the same field of cryogen catheters. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brian (WIPO Publication WO 2018/087563) in view of Duong (US Patent Publication 2014/0039476).
Regarding claim 8, the limitations of claim 1 are taught as described above. While Brian teaches that the shaft is made from flexible material as stated above, Brian does not teach the radius of a curvature possible for the shaft. However, Duong does in paragraph [0008], stating “the distal section is bendable around a contour having an angle of less than ninety degrees with a bend radius being less than 0.50 inch, and the catheter includes at least one tube having a lumen that circulates the working cryogen from its proximal end to its distal section and then back to the proximal end.” Note that 0.5 inches equates to approximately 12 mm.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%). See MPEP § 2144.05-I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a shaft sufficiently flexible to form a curve with the smallest radius of 20 mm, as taught in Duong, in Brian. Doing so allows for the catheter to navigate tortuous cavities within the body, such as through vasculature and abdominal structures. Duong, Brian, and the claimed invention are considered analogous pieces of art given that they are in the same field of cryoablation probes and catheters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Bock whose telephone number is (571)272-8856. The examiner can normally be reached M-F 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABIGAIL BOCK/Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794